



EXHIBIT 10.1




SUPPORT AGREEMENT
January 5, 2017
This SUPPORT AGREEMENT (together with all exhibits, annexes and schedules
attached hereto, including but not limited to the Exchange Offer Term Sheet
attached hereto as Exhibit A (the “Term Sheet”), each as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”) is entered into by and among (i) Centrus Energy Corp. (the
“Company”) and (ii) the undersigned holders (including beneficial owners or
investment managers of beneficial owners) of the Company’s outstanding 8.0%
payment-in-kind toggle notes due 2019/2024 (the “Outstanding Notes”) (the
“Support Parties”). Each of the Company and the Support Parties shall be
referred to as a “Party” and, collectively, as the “Parties”.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Term Sheet.
RECITALS
WHEREAS, prior to the date hereof, the Parties have discussed the possibility of
consummating an exchange offer and consent solicitation (the “Exchange Offer and
Consent Solicitation”) relating to the Outstanding Notes;
WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
the objective of reaching an agreement regarding the Exchange Offer and Consent
Solicitation; and
WHEREAS, subject to the Transaction Documents (as defined below), the following
sets forth the agreement among the Parties concerning their support, subject to
the terms and conditions hereof, for the Exchange Offer and Consent
Solicitation.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
AGREEMENT
1.
Exchange Offer and Consent Solicitation.

(a) The Exchange Offer and Consent Solicitation will comprise (1) a private
exchange offer to (i) “Qualified Institutional Buyers” (“QIBs”), as defined in
Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”);
(ii) to “accredited investors” as defined in Rule 501(a) under the Securities
Act (“Accredited Investors”); and (iii) to non-U.S. persons pursuant to
Regulation S (“Regulation S”) under the Securities Act (“Non-U.S. Persons”)
(such QIBs, Accredited Investors and Non-U.S. Persons, collectively, are
referred to herein as “Eligible Holders”), for the exchange of the Outstanding
Notes in accordance with the terms and conditions hereinafter set forth for (A)
new 8.25% notes due 2027 (the “New Notes”) to be issued by the Company in the
exchange offer under a new indenture in form and substance consistent in all
material respects with the terms set forth in this Agreement (including, but not
limited to, the Term Sheet), (B) new 7.5% Series B Senior Preferred Stock (the
“Preferred Shares”) to be issued by the Company, with terms consistent in all
material respects with the terms set forth in this Agreement (including, but not
limited to, the Term Sheet) and (C) cash, in each case in the amounts set forth
in the Term





--------------------------------------------------------------------------------





Sheet; and (2) a consent solicitation for certain proposed amendments to the
indenture relating to the Outstanding Notes, dated as of September 30, 2014,
between the Company, United States Enrichment Corporation and Delaware Trust
Company.
(b) The Exchange Offer and Consent Solicitation will be implemented pursuant to
various actions, agreements and related documentation, including, but not
limited to:
(i)an offering memorandum for the Exchange Offer and Consent Solicitation (the
“Exchange Offer Memorandum”); and


(ii)such other definitive documentation (including, without limitation, an
indenture (the “Indenture”), global notes, and security documents and an
intercreditor agreement with respect to the New Notes) as is necessary or
advisable to consummate the Exchange Offer and Consent Solicitation, (the
documents referred to in the foregoing subsections (i)-(ii), collectively,
including all exhibits, annexes, schedules, amendments and supplements thereto,
the “Transaction Documents”).


(c) The Company shall procure that each of the Transaction Documents shall be in
form and substance (i) on the same economic terms and otherwise consistent in
all material respects with this Agreement (including, but not limited to, the
Term Sheet) and (ii) reasonably acceptable to each of the Support Parties.
(d) The Company shall procure that the Exchange Offer and Consent Solicitation
will be consummated as contemplated by the Transaction Documents, as may be
modified pursuant to the terms of this Agreement, and on the same terms and
conditions to each holder of Outstanding Notes.
(e) The obligations of the Support Parties hereunder for the consummation of the
Exchange Offer and Consent Solicitation with respect to its Outstanding Notes
conditioned upon the occurrence of the following conditions, which may be waived
by the Support Parties in their sole discretion:
(i) on or before 11:59 p.m. on January 5, 2017 or such later date as the
Exchange Offer and Consent Solicitation may be commenced by the Company (the
“Commencement Date”), the Company shall have disclosed, by press release, SEC
filing or other public disclosure, any then-material nonpublic information that
had previously been provided by the Company or its representatives to the
Support Parties;
(ii) each of the Transaction Documents that by its terms is to be effective
contemporaneously with or prior to consummation of the Exchange Offer and
Consent Solicitation shall meet the requirements of Section 1(c) hereof;
(iii) no modifications, changes or waivers shall have been made with respect to,
or in connection with, the Withdrawal Deadline, the Early Tender Deadline or the
Expiration Date; provided that the Company may (a) extend the Withdrawal
Deadline for up to ten (10) business days in its sole discretion, (b) may extend
the Withdrawal Deadline or re-open withdrawal rights if in its reasonable
judgment, based on advice of counsel, such extension or re-opening is required
by applicable law, (c) may extend the Early Tender Date for up to ten (10)
business days in its sole discretion, and (d) may extend the Expiration Date
until the date that is five (5) business days prior to the Drop-Dead Date in its
sole discretion; provided, however, that in no event will any of the foregoing
dates be extended beyond the Drop-Dead Date;
(iv) since the date of this Agreement there has been no material adverse change,
or any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, prospects, liabilities, property or operations, whether or





--------------------------------------------------------------------------------





not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, taken as a whole;
(v) no court of competent jurisdiction or other competent governmental or
regulatory authority has issued an injunction, ruling or order making illegal or
otherwise restricting, preventing or prohibiting the consummation of the
transactions contemplated by this Agreement, the Exchange Offer Memorandum, any
of the definitive documentation contemplated hereby or thereby or the
performance of the Company’s obligations under the New Notes or the Preferred
Shares;
(vi) no Support Termination Event (as defined in Section 8 below) shall have
occurred and be continuing, other than (A) a Support Termination Event pursuant
to Section 8(c) and (B) with respect to each non-terminating Support Party only,
Section 8(b);
(vii) the representations and warranties of the Company in this Agreement shall
be true and correct in all material respects;
(viii) on the settlement date of the Exchange Offer and Consent Solicitation (as
such may be extended from time to time in accordance with this Agreement and the
terms of the Exchange Offer and Consent Solicitation, the “Settlement Date”),
the Company shall have paid to the Support Parties all amounts due and payable
on such date in accordance with this Agreement[; and]
[(ix) The Company shall have paid the reasonable and documented fees and
expenses of the Legal Advisors pursuant to Section 7(h)].
2.Representations of the Support Parties and the Company. The Company and each
of the Support Parties (solely on its own behalf and not on behalf of any other
party), severally and not jointly, hereby represents and warrants that, as of
the Execution Date (as defined below), the following statements are true,
correct and complete:


(a)It has all requisite authority (including, but not limited to, corporate,
partnership, limited liability company or other) to execute this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder; and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, partnership, limited liability company or other similar
action on its part.
(b)The execution, delivery and performance by such Party of this Agreement does
not violate (i) any provision of law, rule or regulation applicable to it or any
of its subsidiaries or (ii) its charter or bylaws (or other similar governing
documents) or those of any of its subsidiaries.
(c)This Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
(d)The execution, delivery and performance by such Party of this Agreement does
not and will not require any material registration or material filing with,
material consent or material approval of, or material notice to, or other
material action to, with or by, any federal, state or other governmental
authority or regulatory body, other than (i) those which have been obtained,
taken or made and (ii) if such Party is the Company, (A) the filing of UCC
financing statements or other filings in connection with the creation of the
security interest in the collateral securing the New Notes and (B) any filings
with the U.S. Securities Exchange Commission or securities exchange deemed
necessary or advisable to comply with the Company’s disclosure obligations.





--------------------------------------------------------------------------------





(e)Such Party acknowledges and agrees that (x) in entering into this Agreement,
it is relying entirely upon its own independent review and analysis in
consultation with its advisors and has not relied upon any oral or written
representations and warranties of any kind or nature by any other Party thereto
or their affiliates or advisors, except as specifically set forth in this
Agreement and (y) none of the Parties or their affiliates or advisors has made
any representations or warranties, express or implied, regarding such Party, the
New Notes, the Preferred Shares or any aspect of the transactions contemplated
by this Agreement, except as expressly, and not by implication, set forth herein
or in the Transaction Documents, and such Party is not relying on any
representation or warranty not contained herein or in the Transaction Documents.
3.Representations of the Support Parties. Each of the Support Parties (solely on
its own behalf and not on behalf of any other party), severally and not jointly,
hereby represents and warrants that, as of the Execution Date (as defined
below), the following statements are true, correct and complete:
(a)Such Party (i) either (A) is the sole legal and beneficial owner of the
aggregate principal amount of Outstanding Notes set forth below its name on the
signature page hereof, or (B) has the power and authority to bind the beneficial
owner(s) of such Outstanding Notes to the terms of this Agreement and (ii) has
full power and authority to act on behalf of, vote and consent to matters
concerning such Outstanding Notes in respect of matters relating to the Exchange
Offer and Consent Solicitation contemplated by this Agreement and dispose of,
exchange, assign and transfer such Outstanding Notes (with respect to each
Support Party, the Outstanding Notes listed on such Support Party’s signature
page hereto as “Participating Notes” and any additional Outstanding Notes it
owns or has such control over from time to time or acquires after the Execution
Date (as defined below), collectively, its “Participating Notes”; provided,
however that Participating Notes shall not include Outstanding Notes of any
entity that a Support Party currently, or in the future, controls, manages or
has investment authority with respect to, if such entity is not an Eligible
Holder), in each case all such Outstanding Notes are free and clear of all
claims, liens, voting restrictions, participation interests and other
encumbrances. The aggregate principal amount of Participating Notes of each of
the initial Support Parties (for avoidance of doubt, giving effect to the
proviso to the definition of “Participating Notes”) as of the date hereof is set
forth below its name on the signature pages hereof and represents the entire
holding of each such Support Party. Further, such Support Party has made no
prior assignment, sale or other transfer of, and has not entered into any other
agreement to assign, sell or otherwise transfer, in whole or in part, any
portion of its right, title, or interests in such Participating Notes that are
subject to this Agreement, the terms of which agreement are, as of the date
hereof, currently in effect and inconsistent with the representations and
warranties of such Support Party herein or would render such Support Party
otherwise unable to comply with its obligations under this Agreement.
(b)Such Support Party (i) is an Eligible Holder and (ii) has such knowledge and
experience in financial and business matters of this type that it is capable of
evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision with respect to the New Notes and the Preferred
Stock, and has conducted an independent review and analysis of the business and
affairs of the Company (including the opportunity to speak with representatives
of the Company regarding its business and affairs and the terms of the Exchange
Offer and Consent Solicitation), in consultation with its advisors, that it
considers sufficient and reasonable for purposes of entering into this
Agreement.
(c)Such Support Party (x) is acquiring the New Notes and the Preferred Shares
for the account of funds and accounts it manages with the present intention of
holding such securities for purposes of investment, and not with a present view
of selling such securities in a public distribution in violation of the federal
securities laws and (y) acknowledges and understands that the New Notes and the
Preferred Shares are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and such securities may be resold
without registration under the Securities Act only pursuant to an applicable
exemption from registration (including, if available, Rule 144A under the
Securities Act).





--------------------------------------------------------------------------------





(d)The execution, delivery and performance by each Support Party of this
Agreement and the performance of their obligations hereunder, do not and will
not conflict with or require any consent or approval under any material contract
or material agreement to which such Support Party is a party, other than (i)
pursuant to this Agreement and (ii) those which have been obtained.
(e)    At no time was such Support Party presented with or solicited by any
publicly issued or circulated newspaper, mail, radio, television, Internet or
other form of general solicitation or advertising (within the meaning of Rule
502 under the Securities Act) in connection with the offering and sale of the
New Notes or Preferred Shares.
4.Representations of the Company. The Company hereby represents and warrants
that, as of the Execution Date (as defined below), the following statements are
true, correct and complete:
(a)It is not necessary in connection with the offer, sale and delivery of the
New Notes or the Preferred Shares in the manner contemplated by this Agreement
to register the New Notes or the Preferred Shares under the Securities Act or to
qualify the indenture relating to the New Notes under the Trust Indenture Act of
1939, as amended, and including the rules and regulations of the Securities and
Exchange Commission promulgated thereunder.
(b)Each of the Company and the Guarantor is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Each of the Company and the Guarantor is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a material adverse effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification except where the revocation, limitation or curtailment could not
have or reasonably be expected to result in a material adverse effect.
(c)None of the Company, its affiliates (as such term is defined in Rule 501
under the Securities Act) (each, an “Affiliate”), or any person acting on its or
any of their behalf has, directly or indirectly, solicited any offer to buy or
offered to sell, or will, directly or indirectly, solicit any offer to buy or
offer to sell, any security which is or would be integrated with the sale of the
New Notes and the Preferred Shares in a manner that would require the New Notes
or the Preferred Shares to be registered under the Securities Act. None of the
Company, its Affiliates, or any person acting on its or any of their behalf has
engaged or will engage, in connection with the offering of the New Notes and the
Preferred Shares, in any form of general solicitation or general advertising
within the meaning of Rule 502 under the Securities Act. With respect to those
New Notes and Preferred Shares sold in reliance upon Regulation S, (i) none of
the Company, its Affiliates or any person acting on its or their behalf has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf has complied and will comply with the offering
restrictions set forth in Regulation S.
(d)The New Notes and Preferred Shares are eligible for resale pursuant to Rule
144A and will not be, at the Settlement Date, of the same class as securities
listed on a national securities exchange registered under Section 6 of the
Exchange Act of 1934 (the “Exchange Act”) or quoted in a U.S. automated
interdealer quotation system.
(e)Each of the Company and the Guarantor is not and, after giving effect to the
offering and issuance of the New Notes and the Preferred Shares and the
cancellation of the Outstanding Notes, will not be, an “investment company” as
defined in the Investment Company Act of 1940.





--------------------------------------------------------------------------------





(f)Each of the Transaction Documents, as of the Settlement Date (or, in the case
of any Transaction Document delivered or executed prior to the Settlement Date,
as of such earlier date and the Settlement Date), will be duly authorized, by
the Company and the Guarantor, as applicable, and, with respect to each
Transaction Document that is a contract, assuming due authorization, execution
and delivery thereof by the other parties to such Transaction Document, when
executed and delivered by the Company and the Guarantor, as applicable, will
constitute a legal, valid, binding instrument enforceable against the Company
and the Guarantor, as applicable, in accordance with its terms (subject, as to
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity).
(g)As of the Settlement Date, (i) the New Notes will be duly authorized, and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to holders, including beneficial owners or investment
managers of beneficial owners (“Holders”) of the Outstanding Notes who tender
Outstanding Notes in accordance with the terms of the Exchange Offer and Consent
Solicitation, will have been duly executed and delivered by the Company and will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and (ii) the Indenture (including the Guarantee
provided for therein) will be duly authorized by the Company and the Guarantor,
and, when executed and delivered by the Company and the Guarantor, and assuming
due authorization, execution and delivery by the trustee, will have been duly
executed and delivered by the Company and the Guarantor, and the Indenture
(including, with respect to the Guarantor, the Guarantee provided for therein)
will constitute legal, valid and binding obligations of the Company and the
Guarantor (in the case of each of the foregoing clauses (i) and (ii), subject,
as to enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity).
(h)Neither the Company nor any of its subsidiaries is in violation or default
of: (i) any provision of its respective organizational documents; (ii) the terms
of any indenture (including, but not limited to, the indenture governing the
Outstanding Notes), contract, lease, mortgage, deed of trust, note agreement,
loan agreement or other agreement, obligation, condition, covenant or instrument
to which it is a party or bound or to which its property is subject; or (iii)
any statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or such subsidiary or any of its properties, as applicable, in
the case of each of the foregoing clauses (ii) and (iii), except as would not
reasonably be expected to have a material adverse effect.
(i)At the Commencement Date, the Withdrawal Deadline, the Expiration Date and
the Settlement Date, the Exchange Offer Memorandum, in each case as amended or
supplemented as of such date, (i) will comply in all material respects with Rule
14e-1 under the Exchange Act and (ii) will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
(j)The execution, delivery and performance by each Party of this Agreement and
the transactions contemplated hereby (including, without limitation, the
Exchange Offer and Consent Solicitation) do not and will not require any consent
or approval under any material contract or material agreement to which such
Party is a party, other than (i) pursuant to this Agreement, (ii) the consents
sought from Eligible Holders pursuant to the Exchange Offer and Consent
Solicitation and (iii) those which have been obtained.
(k)Except as contemplated by the dealer manager agreement to be entered into
between the Company and Moelis & Company, the Company has not paid or agreed to
pay to any person any compensation for (i) soliciting another to purchase any of
the Company’s securities or (ii) the solicitation of tenders or consents by
holders of the Old Notes pursuant to the Exchange Offer and Consent
Solicitation.





--------------------------------------------------------------------------------





(l)No material permit, authorization, order, consent or approval of or by, or
any material notification of or filing with, any person (governmental or
private) is required in connection with the execution, delivery and performance
by the Company of this Agreement or the consummation by the Company and the
Guarantors of the transactions contemplated hereby, except (i) such as have been
obtained on or prior to the Settlement Date, (ii) such as may be required under
the Securities Act, the Exchange Act, state securities or “Blue Sky” laws in
connection with the Exchange Offer and Consent Solicitation, and (iii) such
filings and recordings with governmental authorities as may be required to
perfect liens under the Transaction Documents.
(m)No person has any right to cause the Company to effect the registration
pursuant to the Securities Act of any securities of the Company, which rights
will interfere with the transactions contemplated hereunder.
(n)The Company acknowledges and agrees that each of the Support Parties is
acting at arm’s length with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Support Party is acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Support Party or
any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Support Parties’ exchange with respect to the Exchange Offer
and Consent Solicitation. The Company further represents to each Support Party
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
(o)Anything in this Agreement or elsewhere herein to the contrary
notwithstanding, it is understood and acknowledged by the Company (i) that,
except as is otherwise set forth in any confidentiality agreements heretofore
executed between the Company and any Support Party (the “NDAs”), none of the
Support Parties have been asked to agree, nor has any Support Party agreed, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the New Notes or the Preferred Shares for any specified term, (ii) that past or
future open market or other transactions by any Support Party, including short
sales, and specifically including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) that any Support Party, and counter-parties in
“derivative” transactions to which any such Support Party is a party, directly
or indirectly, presently may have a “short” position in the common stock of the
Company, and (iv) that each Support Party shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(A) one or more Support Parties may engage in hedging activities at various
times during the period that the New Notes or the Preferred Shares are
outstanding, and (B) such hedging activities (if any) could reduce the value of
the existing shareholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
5.Agreements of the Support Parties. Subject to the terms and conditions hereof,
so long as this Agreement has not terminated with respect to such Support Party
and except as expressly released by the Company in writing from any of the
following obligations:
(a)Each of the Support Parties hereby agrees (i) to validly and timely tender
prior to the early tender deadline for the Exchange Offer and Consent
Solicitation (as may be extended from time to time, the “Early Tender
Deadline”), any Participating Notes acquired prior to the Early Tender Deadline,
in accordance with the applicable procedures which will be set forth in the
Exchange Offer Memorandum, and to not withdraw or revoke such tender in the
Exchange Offer and Consent Solicitation and (ii) to validly and





--------------------------------------------------------------------------------





timely tender prior to the deadline for the expiration for the Exchange Offer
and Consent Solicitation (as may be extended from time to time, the “Expiration
Date”), any Participating Notes acquired after the Early Tender Deadline and
prior to the Expiration Date, in accordance with the applicable procedures which
will be set forth in the Exchange Offer Memorandum, and to not withdraw or
revoke such tender in the Exchange Offer and Consent Solicitation.
(b)Each Support Party agrees not to support any alternate Exchange Offer and
Consent Solicitation or take any other actions inconsistent with this Agreement
or the Transaction Documents.
(c)Each Support Party agrees to work cooperatively and in good faith with the
Company and its advisors to negotiate any documentation necessary to complete
the Exchange Offer and Consent Solicitation (including the Transaction
Documents).
None of the foregoing agreements of the Support Parties shall be deemed to
restrict any Support Party from trading in any security of the Company or any of
its subsidiaries (other than the Outstanding Notes), or exercising its rights as
a holder of any such other security under the applicable debt documents.
6.
Transfers of Participating Notes.

(a)Each Support Party agrees that, so long as this Agreement has not terminated
with respect to such Support Party, it shall not sell, transfer, assign or
otherwise dispose of any of its Participating Notes, or any option thereon or
any right or interest (voting or otherwise) in any of its Participating Notes
(including, without limitation, any participation therein), except to a party
that is a Support Party; provided that any such Participating Notes shall
automatically be deemed to be subject to the terms of this Agreement, and any
election to exchange Participating Notes made by the Support Party transferor
shall be binding upon the transferee to the extent provided in this Agreement;
provided, however, that any transfer of Participating Notes may only be made to
a Support Party that agrees that such Outstanding Notes will remain
Participating Notes in accordance with the terms of this Agreement. The Company
shall be deemed to have acknowledged such transfer, and any election to exchange
or not to exchange Participating Notes made by the Support Party transferor
shall be binding upon the transferee. Any transfer of Participating Notes by a
Support Party that does not comply with the procedures set forth in this
Agreement shall be deemed void without the need for further action. For the
avoidance of doubt, the foregoing restrictions on transfer shall not be violated
as a result of Participating Notes currently being out for loan pursuant to a
securities lending program so long as the Support Party recalls such
Participating Notes prior to the Commencement Date.
(b)This Agreement shall in no way be construed to preclude any Support Party
from acquiring additional Outstanding Notes; provided that any such additional
Outstanding Notes shall automatically be deemed to be Participating Notes of
such Support Party and shall be subject to all of the terms of this Agreement
and any applicable related letter agreement between the Company and such Support
Party. Each Support Party agrees to notify the Company of such acquisition or
disposition of any Outstanding Notes, including the aggregate principal amount
acquired or disposed of, within three (3) business days of the consummation of
such transaction.
7.Agreements of the Company. Subject to the terms and conditions hereof
(including, for avoidance of doubt, clause (ii) of the last paragraph of Section
8), for so long as this Agreement has not been terminated with respect to all
Support Parties upon the occurrence of one or more Support Termination Events
(as defined in Section 8 below) and except as expressly released by each Support
Party in writing from any of the following obligations, the Company agrees:
(a)to use commercially reasonable best efforts to commence the Exchange Offer
and Consent Solicitation by no later than 11:59 p.m. New York City time on the
Commencement Date;
(b)to use commercially reasonable best efforts to obtain the successful
consummation of the Exchange Offer and Consent Solicitation by 11:59 p.m. New
York City time on the date that is 20 business





--------------------------------------------------------------------------------





days after the Commencement Date, including, without limitation, using
commercially reasonable best efforts to perform in all material respects the
covenants of the Company contained in this Agreement and to cause the conditions
to the Exchange Offer and Consent Solicitation that are within its control to be
satisfied;
(c)to work cooperatively and to negotiate in good faith with the Support Parties
and their advisors to prepare and execute any documentation necessary (including
the Transaction Documents);
(d)to provide the advisors to the Support Parties [(including the Legal Advisor
(as defined below))] reasonable advance notice of and opportunity to review and
comment on all Transaction Documents and related notices and instruments
(including, in each case, any amendments or supplements thereto), and, without
limiting Section 1(c), to give due consideration to their requested comments and
revisions thereto;
(e)to not amend or supplement any Transaction Document except in accordance with
this Agreement;
(f)to refrain from (i) taking, recommending, proposing, supporting, soliciting,
consenting to or participating in any action not required by law that is
inconsistent in any material respect with, or that would materially delay or
impede approval, execution of documentation for, or implementation or
consummation of the Exchange Offer and Consent Solicitation, or that is
otherwise inconsistent in any material respect with the express terms of this
Agreement, (ii) directly or indirectly, seeking, proposing, supporting,
soliciting, encouraging, consenting to, or participating in the formulation of
any plan or proposal to restructure the Company or the Company or any of the
Company’s subsidiaries and (iii) initiating any proceeding under any bankruptcy
or insolvency law;
(g)to disclose by no later than the Commencement Date (the “Cleansing Date”), by
press release, SEC filing or by other public disclosure any then-material
nonpublic information (“MNPI”) theretofore disclosed by the Company or its
representatives to any Support Parties who have agreed to receive private
information from the Company (the “Undisclosed Information”), unless each
Support Party who has received such Undisclosed Information has agreed to waive
this provision or extend the Cleansing Date; provided, however, that (i) the
Company may not provide MNPI to any Support Party without the prior written
agreement (which may be by email) of such Support Party and (ii) the Company may
provide MNPI to [any legal counsel] [(“the “Legal Advisor”)] so long as any such
information is marked “Limited Distribution Information; For Professional Eyes
Only” or otherwise clearly indicates that such information may contain MNPI.
Prior to the Company providing any MNPI to any Support Party, the Company and
such Support Party shall agree on commercially reasonable terms for the
confidentiality and disclosure of such MNPI, consistent with the prior
agreements between the Company and the Support Parties relating to such matters;
[and]
(h)[to pay the reasonable and documented fees and expenses of the Legal Advisor
for acting as counsel to the Support Parties in connection with the Exchange
Offer and Consent Solicitation through the Settlement Date, which fees are due
and owing upon the earlier to occur of (i) the termination of this Agreement or
(ii) the Settlement Date; provided that such fees shall not be due and owing
earlier than the third business day after such fees and expenses are invoiced to
the Company; provided further, that the requirement that such fees and expenses
be documented shall be satisfied if the applicable Legal Advisor provides the
Company with summary invoices (which, for the avoidance of doubt, shall not be
required to include individual time entries or detail); provided further, that
the aggregate amount of all such fees and expenses payable under this Section
7(h), shall not exceed $[•], subject to any increases as mutually agreed by the
Company and the Support Parties; and
(i)] that to the extent the Company or any of its Affiliates is or becomes a
party to any agreement, including any letter agreements, (or any amendment
thereto) with any holder of Outstanding Notes or such holder’s Affiliates that
(x) provides for such holder’s participation (directly or indirectly) in and/or
support of the Exchange Offer and (y) contains any terms more favorable to such
holder than the terms hereof are





--------------------------------------------------------------------------------





to the Support Parties, this Agreement shall be deemed to be amended without the
action of any Person to incorporate such more favorable terms, and the Company
shall promptly provide written notice of such amendment to the Support Parties,
provided, however, this provision does not apply to any terms relating to
reimbursement, if any, of legal fees of counsel.
8.Termination of Obligations. This Agreement shall terminate and, except as set
forth in Section 17 hereof, all obligations of the Parties shall immediately
terminate and be of no further force and effect upon the occurrence of any of
the following events (each, a “Support Termination Event”):
(a)by the mutual written consent of the Company and each of the Support Parties,
provided that notice of such termination is provided within one (1) business day
of such mutual written consent to the persons and entities listed on Schedule 1
annexed hereto, in accordance with Section 15 hereof;
(b)upon the material breach by the Company of any of the undertakings,
representations, agreements, warranties or covenants of the Company set forth in
this Agreement, which breach remains uncured for a period of three (3) business
days after the receipt of written notice of such breach from a Support Party (it
being understood that this Agreement shall terminate only as between such
notifying Support Party and the Company, and all terms of this Agreement as
among the Company and each other Support Party shall remain in full force and
effect);
(c)with respect to any Support Party, upon the material breach by such Support
Party of any of the undertakings, representations, warranties or covenants of
such Support Party set forth in the Agreement, including such Support Party’s
obligations under Sections 5 and 6, which breach remains uncured for a period of
three (3) business days after the receipt of written notice of such breach from
the Company (it being understood that this Agreement shall terminate only as
between such Support Party and the Company, and all terms of this Agreement as
among the Company and each other Support Party shall remain in full force and
effect);
(d)effective immediately upon written notice thereof, and notwithstanding
anything to the contrary contained in this Agreement (including, but not limited
to, the Term Sheet), if the board of directors of the Company determines in good
faith, after receiving advice from counsel, that the Company is required to
terminate this Agreement or terminate or modify the Exchange Offer and Consent
Solicitation in order for it to comply with applicable law or its fiduciary
duties under applicable law;
(e)upon the occurrence of, and a written notification from each Support Party to
the Company that it is terminating this Agreement based on the occurrence of,
any of the following:
(i)the Company has not disclosed, by press release, SEC filing or by other
public disclosure any then Undisclosed Information on the Cleansing Date, unless
each Support Party who has received such Undisclosed Information has agreed to
waive this provision or extend the Cleansing Date;
(ii)the Company has not commenced the Exchange Offer and Consent Solicitation by
11:59 p.m. New York City time on the date that is 30 days after the date hereof;
(iii)the Settlement Date has not occurred by the date that is 40 business days
after the Commencement Date (the “Drop-Dead Date”);
(iv)the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any injunction, ruling or order
making illegal or otherwise restricting, preventing or prohibiting the
consummation of the transactions contemplated by this Agreement or any of the
definitive documentation contemplated hereby or the performance of the Company’s
obligations under the New Notes or the Preferred Shares;
(v)commencement of an involuntary bankruptcy case against the Company or any
subsidiary of the Company or the filing of an involuntary petition seeking
bankruptcy, winding up, dissolution,





--------------------------------------------------------------------------------





liquidation, administration, moratorium, reorganization or other relief in
respect of the Company, its subsidiary or its debts, or of a substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency,
administrative, receivership or similar law now or hereafter in effect (provided
that such involuntary proceeding is not dismissed within a period of thirty (30)
days after the filing thereof) or if any court order grants the relief sought in
such involuntary proceeding; or
(vi)the Company or any subsidiary of the Company taking any of the following
actions: (A) voluntarily commencing any case or filing any petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect, (B) consenting to the institution of, or failing to contest in a timely
and appropriate manner, any involuntary proceeding or petition described above,
(C) applying for or consenting to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any subsidiary of the Company or for a
substantial part of its assets, (D) filing an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) making a
general assignment or arrangement for the benefit of creditors or (F) taking any
corporate action for the purpose of authorizing any of the foregoing.
Upon the occurrence of a Support Termination Event, unless waived under Section
11, this Agreement shall terminate with respect to the applicable Parties, and
each such Party shall be released from its commitments, covenants, undertakings
and agreements under or related to this Agreement, and there shall be no
liability or obligation on the part of any Party hereto under or related to this
Agreement; provided that in no event shall any such termination relieve a Party
hereto from (i) liability for its breach or non-performance of its obligations
under this Agreement before the date of such termination, (ii) in the case of
the Company, its obligations under Section 7(h) hereof and (iii) obligations
under this Agreement which expressly survive any such termination pursuant to
Section 17 hereunder.
9.Good Faith Cooperation. The Parties (other than any Support Party with respect
to which this Agreement has terminated) shall cooperate with each other in good
faith in order to complete the Exchange Offer and Consent Solicitation and the
other transactions contemplated by this Agreement, in each case, in accordance
with the terms of this Agreement.
10.Specific Performance. It is understood and agreed by the Parties that money
damages would not be a sufficient remedy for any breach of this Agreement by any
Party and, except as otherwise specifically provided in Section 8 hereof, each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach, including, without
limitation, any order of a court of competent jurisdiction requiring any Party
to comply with any of its obligations hereunder; provided, however, that each
Party agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.
11.Amendments and Waivers. The terms and conditions of this Agreement may be
amended, waived or supplemented only with prior written approval of the Company
and each of the Support Parties, subject to Section 7([i]).
12.Representation by Counsel. Each Party acknowledges that it has had the
opportunity to be represented by counsel in connection with this Agreement and
the transactions contemplated by this Agreement. Accordingly, any rule of law or
any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel, shall have no application and is expressly waived.





--------------------------------------------------------------------------------







13.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflict of laws that would require the application
of the law of any other jurisdiction. By its execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may only be brought in either a state or federal
court of competent jurisdiction in the State and County of New York. By
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably accepts and submits itself to the exclusive jurisdiction of each
such court, generally and unconditionally, with respect to any such action, suit
or proceeding. EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.
14.Execution Date. This Agreement shall become effective, and each Party hereto
shall be bound to the terms of this Agreement, as of the date first written
above (the “Execution Date”).
15.Notices. All demands, notices, requests, consents and other communications
under this Agreement shall be in writing, sent contemporaneously to all of the
Support Parties and the Company, and deemed given when delivered, if delivered
by hand, or upon confirmation of transmission, if delivered by email or
facsimile, at the addresses and facsimile numbers set forth on Schedule 1
hereto.
16.Reservation of Rights. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each Party to protect and preserve its rights, remedies
and interests, including its Participating Notes and any other claims against
the Company or other parties. Without limiting the foregoing sentence in any
way, after a Support Termination Event, the Parties hereto each fully reserve
any and all of their respective rights, remedies, claims and interests, subject
to Section 8, in the case of any claim for breach of this Agreement.
17.Term; Survival. This Agreement shall terminate upon the consummation of the
Exchange Offer and Consent Solicitation or any earlier termination in accordance
with Section 8. Notwithstanding (i) any transfer of Participating Notes in
accordance with Section 6 or (ii) the termination of this Agreement in
accordance with its terms, the agreements and obligations of the Parties in
Sections 7(h), 12, 13, 14, and 16 through 28 shall survive such termination and
shall continue in full force and effect for the benefit of the Support Parties
and the Company in accordance with the terms hereof.
18.Successors and Assigns; Severability. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective permitted successors,
assigns, heirs, executors, estates, administrators and representatives. The
invalidity or unenforceability at any time of any provision hereof in any
jurisdiction shall not affect or diminish in any way the continuing validity and
enforceability of the remaining provisions hereof or the continuing validity and
enforceability of such provision in any other jurisdiction.
19.Third-Party Beneficiary. This Agreement is intended for the benefit of the
Parties hereto and no other person or entity shall be a third party beneficiary
hereof or have any rights hereunder.
20.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Agreement may
be delivered by facsimile, electronic mail or otherwise, each of which shall be
deemed to be an original for the purposes of this paragraph.
21.Entire Agreement. This Agreement and any letter agreement between the Company
and a party hereto on the date hereof constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior
agreements (oral and written) and all other prior negotiations but shall not
supersede





--------------------------------------------------------------------------------





the Transaction Documents; provided, however, that the Parties acknowledge and
agree that the NDAs shall continue in full force and effect as provided therein.
22.Several Obligations. The agreements, representations and obligations of the
Support Parties under this Agreement are, in all respects, several and not
joint, and are made in favor of the Company only and not in favor of or for the
benefit of any other Support Party. Any breach of this Agreement by a Support
Party shall not result in liability for any other Support Party. The agreements,
representations and obligations of the Company under this Agreement are, in all
respects, joint and several.
23.Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement and shall not affect the interpretation of this Agreement.
24.Publicity. The Company shall not, either before or after the Settlement Date
(a) use the name of any Support Party in any press release or other public
disclosure without such Support Party’s prior written consent or (b) disclose to
any person, other than legal, accounting, financial and other advisors to the
Company, the principal amount or percentage of any Outstanding Notes held by any
Support Party or any of its respective subsidiaries; provided, however, that the
Company shall be permitted to disclose at any time the aggregate principal
amount of, and aggregate percentage of, any class of Outstanding Notes held by
the Support Parties as a group. Notwithstanding the foregoing, the Support
Parties hereby consent to the disclosure by the Company in the Transaction
Documents, or as otherwise required by law or regulation, of the execution,
terms and contents of this Agreement and the aggregate principal amount of, and
aggregate percentage of, any series of Outstanding Notes held by the Support
Parties as a group. The Company will submit to the Support Parties all press
releases and public filings relating to this Agreement or the transactions
contemplated hereby and thereby and any amendments thereof at least one (1)
business day (or as promptly as practicable if circumstances make it necessary
or advisable to issue such press release or make such filing in a shorter time
frame, but, in any case, providing the Support Parties with as much time as
practicable to review and comment on the applicable press release or public
filing, which the Company may consider in its sole and reasonable discretion)
prior to making any such disclosure. The Support Parties shall not (a) use the
name of the Company in any press release or (b) disseminate to any news media
any press releases, public filings, public announcements or other public
communications, in the case of each of clauses (a) and (b), relating to this
Agreement or the transactions contemplated hereby and any amendments thereof
without first (x) submitting such press releases, public filings, public
announcements or other public communications to counsel for the Company for
review and potential suggestions and (y) receiving the prior written consent of
the Company; provided, however, that nothing contained herein shall be deemed to
waive, restrict, amend or modify the terms of any existing or future
confidentiality or non-disclosure agreement between the Company and any Support
Party, including, without limitation, any self-cleansing provisions set forth in
any such agreement.
25.Interpretation. For purposes of this Agreement, the use of “commercially
reasonable best efforts” shall not include any obligation to (i) make any change
to the economic and other terms set forth in the Term Sheet or (ii) pay any fee,
amount, premium or other consideration to any person not expressly provided for
as of the date hereof in any related letter agreement between the Company and a
Support Party.
26.No Offer or Solicitation. Nothing in this Agreement, including the Exhibits
hereto, shall constitute an offer to sell or a solicitation of offer to purchase
(for cash or exchange) the New Notes, the Preferred Shares or any other
security. Any such offer shall be made solely pursuant to the Exchange Offer
Memorandum in final form.
27.Relationship Among Parties. No Party shall have any responsibility for any
trading by any other entity by virtue of this Agreement. No prior history,
pattern or practice of sharing confidences among or between the Parties shall in
any way affect or negate this understanding and agreement. The Parties have





--------------------------------------------------------------------------------





no agreement, arrangement, or understanding with respect to acting together for
the purpose of acquiring, holding, voting or disposing of any equity securities
of the Company and do not constitute a “group” within the meaning of Rule 13d-5
under the Securities Act.
28.No Fiduciary Duties. Notwithstanding anything to the contrary herein, nothing
in this Agreement shall create any fiduciary duty on the part of the Company or
any members, partners, managers, managing members, officers, directors,
employees, advisors, principals, attorneys, professionals, accountants,
investment bankers, consultants, agents or other representatives of the Company
or its affiliated entities, in such Person’s capacity as a member, partner,
manager, managing member, officer, director, employee, advisor, principal,
attorney, professional, accountant, investment banker, consultant, agent or
other representative of the Company or its affiliated entities. Nothing in this
Agreement shall create any fiduciary duty of any of the Support Parties to each
other, the Company or any of the Company’s creditors or other stakeholders.


[Remainder of page intentionally left blank]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
CENTRUS ENERGY CORPORATION
By:                                    
Name:    
Title:    




































Signature Page to Support Agreement







--------------------------------------------------------------------------------





Dated: January 5, 2017
SUPPORT PARTY
Name of Institution:    


By:                                
Name:                                
Title:                                
Telephone:                            
Facsimile:                            
PRINCIPAL AMOUNT OF OUTSTANDING NOTES OF SUPPORT PARTY:
Outstanding Notes:    $    (all of which are Participating Notes)




























Signature Page to Support Agreement1




            
1 NOTE: This signature page may be duplicated for each Support Party executing
this Agreement





--------------------------------------------------------------------------------





SCHEDULE 1
NOTICE ADDRESSES
If to the Company:
Centrus Energy Corp.
6901 Rockledge Drive
Bethesda, MD 20817
Attention: Dennis J. Scott
General Counsel
Fax: (301) 564-3201
with a copy to:
O’Melveny & Myers
Two Embarcadero Center
San Francisco, CA 94111
Attention: C. Brophy Christensen and Eric Sibbitt


If to Support Parties:
To the individual named on each Support Party’s signature page
with a copy to:
[•]









--------------------------------------------------------------------------------





EXHIBIT A
TERM SHEET
CENTRUS ENERGY CORP.
Term Sheet for Proposed Exchange of
8.0% PIK Toggle Notes due 2019/2024
This term sheet (the “Term Sheet”) is a general summary of the proposed terms of
a potential exchange offer (“Exchange Offer”) for the exchange of up to all of
the outstanding aggregate principal amount outstanding of the existing 8.0% PIK
Toggle Notes due 2019/2024 (the “Existing Notes”) of Centrus Energy Corp. (the
“Company”) for (i) an aggregate principal amount of up to $85 million of new
8.25% Secured Notes of the Company guaranteed on a limited secured basis (the
“New Notes”), (ii) shares of new cumulative preferred stock with an aggregate
liquidation preference of up to $120 million (the “Series B Senior Preferred
Stock”), and (iii) up to $30 million in cash.
This Term Sheet has been prepared for discussion purposes only. It is intended
only to outline certain basic points and understandings around which these
documents are to be structured.


Exchange Offer
 
Exchange Offer Ratio
Up to all of the outstanding aggregate principal amount of the Existing Notes
will be exchanged for up to $85 million aggregate principal amount of New Notes,
a number of shares of Series B Senior Preferred Stock with an aggregate
liquidation preference of $120 million and up to $30 million in cash, based upon
market conditions and the current trading price of the Existing Notes at the
launch of the Exchange Offer. Each $1,000 principal amount of Existing Notes
will be exchanged for $362.36 of New Notes, shares of Series B Senior Preferred
Stock with an aggregate liquidation preference of $509.75 and $127.89 in cash.
Tender Offer Rules
The Exchange Offer will be conducted in accordance with Regulation 14E of the
Exchange Act of 1934, as amended (the “Exchange Act”). Among other things, the
Exchange Offer must stay open at least 20 business days following commencement.






--------------------------------------------------------------------------------





Consent Solicitation
In connection with the Exchange Offer, the Company will solicit the consents of
all holders of the Existing Notes to amend the indenture of the Existing Notes
(the “Consent Solicitation”) to, among other things, amend the existing
exception for transfer of cash to permit the transfer of cash and cash
equivalents by the Guarantor (as defined below) for any purpose not otherwise
prohibited by the indenture or from the proceeds from or otherwise relating to a
Designated Senior Claim, Issuer Senior Debt or Limited Secured Acquisition Debt
(each as defined below); expand the definition of “Credit Facility” upon terms
customary for high yield debt securities; permit the transfer or contribution of
assets other than cash or cash equivalents to joint venture entities or partners
for fair value; and exempt certain asset transfers permitted under the indenture
from the definition of “Change of Control,” and conform the definition of
“Issuer Senior Debt” and “Designated Senior Claims” to the definitions for the
New Notes (the “Indenture Amendments”).
Holders of the Existing Notes who wish to accept the Exchange Offer must approve
the Consent Solicitation. Existing Notes tendered and not validly withdrawn
prior to the Expiration Date (as defined below) of the Exchange Offer will
constitute the delivery of a consent to the Indenture Amendments.
Offering Documentation
The Company will prepare a Confidential Offering and Consent Solicitation
Memorandum describing the Exchange Offer, the terms of the New Notes and the
Series B Senior Preferred Stock and the Consent Solicitation.
Conditions
The Exchange Offer will be conditioned on
• at least 90% of the outstanding principal amount of the Existing Notes being
tendered and not withdrawn prior to the Expiration Date (unless waived by
holders representing a majority of the outstanding principal amount of Existing
Notes held by noteholders party to a support agreement) (the “Minimum Tender
Percentage”);
• the issuance of Series B Senior Preferred Stock would not result in an
“ownership change” for purposes of Section 382 of the Internal Revenue Code of
1986, as amended, as of the applicable Settlement Date; and
•(i) the execution of an indenture related to the New Notes and other necessary
documents in connection with the Exchange Offer, (ii) receipt of any other
necessary consents, and (iii) such other conditions as are customary in exchange
offers of this type.






--------------------------------------------------------------------------------





Timing
The Company will launch the Exchange Offer and Consent Solicitation on or around
January 5, 2017. Tendering holders who validly tender and do not validly
withdraw outstanding notes on or before 5:00 p.m. (eastern daylight savings
time) January 19, 2017, unless extended by us (such time and date, as the same
may be extended, the “Early Tender Date”), will receive additional cash
consideration equal to 0.75% of the aggregate amount tendered by the tendering
holder. Tenders of outstanding notes may be withdrawn prior to January 19, 2017,
unless extended by us (such time and date, as the same may be extended, the
“Withdrawal Deadline”). Tenders may not be withdrawn after the Withdrawal
Deadline. The Exchange Offer and Consent Solicitation will expire on February 2,
2017 (the “Expiration Date”). The Company will deliver the New Notes and the
Series B Senior Preferred Stock and pay the applicable cash amounts with respect
to any Existing Notes validly tendered and accepted promptly following the
Expiration Date (the “Settlement Date”). For outstanding Notes that have been
validly tendered at or prior to the Early Tender Date and that are accepted, the
Company will have the option for settlement to occur on the “Early Settlement
Date,” which is expected to be the third business day following the Early Tender
Date.
Announcement of Exchange Offer
At the launch of the Exchange Offer, the Company will issue a press release
announcing the Exchange Offer and will issue a subsequent press release upon the
completion of the Exchange Offer summarizing the results of the offer.
Support Agreement
[ ], [ ], [ ] and [ ] (the “Support Parties”) will enter into a support
agreement with the Company pursuant to which the support parties agree to tender
their Existing Notes in the Exchange Offer.
Description of the New Notes
 
Issuer
Centrus Energy Corp.
Coupon
A rate of 8.25%, payable semi-annually in arrears.
Maturity
February 28, 2027.






--------------------------------------------------------------------------------





New Notes Security/Ranking
The New Notes will rank (i) equally in right of payment with all existing and
future unsubordinated indebtedness of the Company (other than Issuer Senior Debt
and Limited Secured Acquisition Debt as defined below), (ii) senior in right of
payment to all existing and future subordinated indebtedness of the Company and
Limited Secured Acquisition Debt, and (iii) subordinated in right of payment to
the Issuer Senior Debt.
“Issuer Senior Debt” means (i) any indebtedness of the Company (inclusive of any
indebtedness of United States Enrichment Corporation (“Guarantor”)) under a
future credit facility (the “Credit Facility”) up to $50 million with a maximum
net borrowing of $40 million after taking into account any minimum cash balance
(unless a higher amount is approved with the consent of the holders of a
majority of the aggregate principal amount of the New Notes then outstanding)
(ii) any revolving credit facility to finance inventory purchases and related
working capital needs (“Inventory Revolver”) and (iii) any indebtedness of the
Company to Guarantor under the Company’s secured intercompany note(s).
“Limited Secured Acquisition Debt” means (i) any indebtedness, the proceeds of
which are used to finance all or a portion of an acquisition or similar
transaction if any lender’s lien is solely limited to the assets acquired in
such a transaction and (ii) any indebtedness, the proceeds of which are used to
finance all or a portion of the American Centrifuge Project or another next
generation enrichment technology if any lender’s lien is solely limited to such
assets, provided that a lien securing the New Notes that is junior with respect
to the lien securing such indebtedness, will be effected for the New Notes,
which will be limited to the assets acquired with such Limited Secured
Acquisition Debt.
Guarantee Security/Ranking
The Existing Notes are, and the New Notes will be, guaranteed on a subordinated
and limited basis by, and secured by substantially all assets of the Guarantor
on the terms set forth below.
The Guarantor guarantee for the Existing Notes (the “Existing Notes Guarantee”)
is, and the Guarantor guarantee for the New Notes (the “New Notes Guarantee”)
will be, (i) equal in right of payment with all existing and future
unsubordinated indebtedness of the Guarantor (other than Designated Senior
Claims as defined below and Limited Secured Acquisition Debt), (ii) senior in
right of payment to all existing and future subordinated indebtedness of the
Guarantor and Limited Secured Acquisition Debt, and (iii) subordinated in right
of payment to Designated Senior Claims.
“Designated Senior Claims” means obligations and claims (i) under the Credit
Facility, (ii) under the Inventory Revolver, (iii) held by or for the benefit of
the Pension Benefit Guaranty Corporation (“PBGC”) pursuant to any settlement
(including any required funding of pension plans), and (iv) under surety bonds
or similar obligations held by or on behalf of the U.S. government pursuant to
regulatory requirements.
The collateral for the Guarantor guarantees of the Existing Notes and the New
Notes Guarantee will be substantially identical, and will be subject to a pari
passu intercreditor agreement providing for equal and ratable treatment as to
such collateral.






--------------------------------------------------------------------------------





Termination of Guarantee
The New Notes Guarantee will be terminable upon the same events as the Existing
Notes Guarantee except the New Notes Guarantee will not be released upon an
involuntary termination by PBGC of any of the qualified pension plans of the
Company or Guarantor or an ACP Termination (as defined in the indenture of the
Existing Notes).
Guarantee Lien
The lien securing the Guarantor guarantees of the Existing Notes and the New
Notes shall be pari passu with each other, and shall be junior in priority with
respect to the lien securing Limited Secured Acquisition Debt, which will be
limited to the assets acquired with such Limited Secured Acquisition Debt.
Covenants
Substantially identical to the covenants for the Existing Notes, except as set
forth in “Other Terms” below.
Redemption
The New Notes will have the same optional redemption features as the Existing
Notes.
Events of Default
Identical to the Existing Notes.
Securities Act Exemption
Participating holders must certify that they are either qualified institutional
buyers or “accredited investors.” The issuance of the New Notes will be exempt
under 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”).
The Exchange Offer will also need to comply with any applicable state securities
(blue sky) laws.
Resale Restrictions/Registration Rights
No registration rights. The New Notes will be restricted securities, available
for resale only if an exemption exists, such as Rule 144 under the Securities
Act.






--------------------------------------------------------------------------------





Other Terms
The New Notes will not be subject to the Trust Indenture Act; will also permit
the transfer of cash and cash equivalents by the Guarantor to the Company that
are proceeds from or otherwise relating to a Designated Senior Claim, Issuer
Senior Debt or Limited Secured Acquisition Debt or for any purpose not otherwise
prohibited by the indenture (but subject to the restrictions on the acquisition
of Equity Interests below); will expand the definition of credit facility upon
terms customary for high yield debt securities; will permit the transfer or
contribution of assets other than cash or equivalents to joint venture entities
or partners for fair value and exempt certain asset transfers permitted under
the indenture from the definition of “Change of Control.”


Notwithstanding the exceptions in the indenture for transfer of cash, the
Company may use cash to acquire Equity Interests as long as the Person acquired
does not have any Finance Debt immediately after consummation of the acquisition
and the New Notes have a senior lien on the acquired Equity Interests. In
addition, the Company may use cash to acquire Equity Interests when the Person
acquired has existing Finance Debt, or a Person acquired pursuant to the
previous sentence can incur new Finance Debt, as long as either of the following
conditions are satisfied: (a) the Finance Debt of the Person acquired is junior
to the New Notes and the New Notes have a senior lien on Finance Debt’s
collateral; or (b) the enterprise (defined as the Company and the Guarantor) has
balance sheet cash, together with balance sheet cash of any other enterprise
subsidiary on which the New Notes have a senior lien, of at least the amount of
the outstanding New Notes immediately after consummation of the acquisition or
incurrence of the Finance Debt, as applicable. Notwithstanding the foregoing,
this restriction shall not apply to transfers of cash or cash equivalents that
are proceeds from or otherwise relating to a Designated Senior Claim, Issuer
Senior Debt or Limited Secured Acquisition Debt. These restrictions may be
waived or removed by consent of at least 40% of the holders of the New Notes.


“Finance Debt” means all Indebtedness (other than Indebtedness owed to the
Issuer or any of its Subsidiaries) in respect of borrowed money (regardless of
whether the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof).
Board Composition
 
Board Representation
The Company will increase its number of directors by one director. At the
request of the Support Parties in their capacity as prospective holders of the
New Notes, the Company will consider appointing a person qualified to serve on
the board designated by the Support Parties, and reasonably acceptable to the
Company, to such new directorship.








--------------------------------------------------------------------------------





Terms of Series B Senior Preferred Stock
 
Issue Date
On or around February 7, 2017 (unless issued earlier on the Early Settlement
Date).
Issue Price Per Preferred Share
$1,000 per Preferred Share.
Liquidation Value
$1,000 per Preferred Share plus an amount equal to the accumulated and unpaid
dividends thereon.
Ranking
The Series B Senior Preferred Stock will rank senior in right of payment as to
dividends and upon liquidation to all other capital stock of the Company.
Dividends
Dividend of 7.5% per annum. Dividend is cumulative if not paid in cash.
Dividends for the current quarter must be paid in cash in quarters where:
Pension plans of the Company and the Guarantor are at least 90% funded on a
variable rate premium calculation in the current plan year;
Net income calculated in accordance with generally accepted accounting
principles in the U.S. (excluding the effect of pension remeasurement) for the
most recent fiscal quarter exceeds $7.5 million;
Free cash flow (defined as the sum of cash provided by (used in) operating
activities and cash provided by (used in) investing activities) for the most
recent four fiscal quarters exceeds $35 million;
Cash balance is greater than $150 million pro forma after giving effect to the
dividend payment; and
Dividends may be legally payable under Delaware law.
Optional Redemption
Callable in whole or in part at the option of Company at 100% of the amount
issued, plus accrued, residual and unpaid dividends.
Voting Rights
None, except as set forth below or as required by law.
Transferability
To help preserve certain tax attributes for the benefit of the Company and its
stockholders, any transfer of the Series B Senior Preferred Stock shall be void
insofar as it purports to transfer ownership or rights after the Settlement Date
to the extent that, as a result of such Transfer any person (i) would hold in
excess of 4.99% of the shares of the Series B Senior Preferred Stock or (ii) who
already held in excess of 4.99% of the shares of the Series B Senior Preferred
Stock would increase their holding.
Protective Provisions
The consent of holders of a simple majority of the Series B Senior Preferred
Stock is required for any amendment to the charter or by-laws that would
adversely affect the terms of the Series B Senior Preferred Stock, including any
such amendment effected by a merger or a similar transaction involving the
Company. As long as any shares of the Series B Senior Preferred stock are
outstanding, the Company shall not declare and pay any dividends to common
stockholders.
[Reimbursement of Expenses
The Company has agreed to reimburse the reasonable legal fees of the Support
Parties up to $[•].]
















--------------------------------------------------------------------------------





 







